 



Exhibit 10.1
SECOND AMENDMENT
          SECOND AMENDMENT, dated as of June 15, 2005 (this “Amendment”), to the
Credit Agreement, dated as of May 13, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PP HOLDING
CORPORATION, a Delaware corporation (“Holdings”), POLYPORE, INC. (f/k/a PP
Acquisition Corporation), a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), GENERAL ELECTRIC CAPITAL CORPORATION, LEHMAN COMMERCIAL
PAPER INC. and UBS SECURITIES LLC, as co-documentation agents, BEAR STEARNS
CORPORATE LENDING INC., as syndication agent, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrowers;
          WHEREAS, the Borrower has requested, and, upon this Amendment becoming
effective, the Lenders have agreed, that certain provisions of the Credit
Agreement be amended as set forth below;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
          SECTION 2. Amendment to Section 1.1 [Defined Terms]. (a) Section 1.1
of the Credit Agreement is hereby amended by inserting the following defined
terms in their appropriate alphabetical order:
          “Restructuring Transactions”: each of the following actions:
     (a) (i) the closure of the facility of Separatorenerzeugung GmbH and
Separatorenerzeugung Holding, GmbH in Austria, (ii) the relocation of certain
production lines from such facility to the facility of Daramic Thailand, Ltd. in
Thailand, (iii) the sale or other disposal of remaining assets from such
facility in Austria for fair market value, and (iv) the dissolution of such
Austrian subsidiaries,
     (b) the downsizing of the branch facility of Daramic, LLC located in
Norderstedt, Germany, and the relocation of certain assets with a net book value
of less than $1,000,000 to the facility of Daramic Thailand, Ltd. in Thailand
free from the Liens created under the Security Documents, and
     (c) the relocation of some owned or leased finishing equipment from the
facility of Celgard, LLC in Charlotte, North Carolina with a net book value of
less than $1,000,000, to the facility of Daramic (Shanghai) Battery Separator
Company, Ltd in China free from the Liens created under the Security Documents.

1



--------------------------------------------------------------------------------



 



          “Restructuring Transaction Amounts” shall mean all costs (including
severance costs, other closing costs, sales expenses and relocation expenses)
incurred in connection with the Restructuring Transactions; provided, that the
aggregate costs that the Borrower may qualify as Restructuring Transaction
Amounts shall not exceed either (i) $15,000,000 in the aggregate or (ii)
$8,000,000, with respect to cash charges.
          “Second Amendment” shall mean the Second Amendment, dated as of
June 15, 2005, to this Agreement.
          (b) The “Asset Sale” definition is hereby amended by inserting the
following language after the word “hereto” in clause (b)(iii) thereof:
          “and dispositions made pursuant to the Restructuring Transactions”
          (c) The “Consolidated EBITDA” definition is hereby amended by
(i) deleting the term “and” set forth immediately prior to clause (xiv) and
inserting in lieu thereof a “,” and (ii) inserting the following language at the
end of clause (xiv) thereof immediately prior to the word “minus”:
     “; (xv) Restructuring Transaction Amounts (provided, that any increase in
Consolidated EBITDA resulting from this clause (xv) shall not be applicable for
determining pricing under the “Applicable Percentage” and “Pricing Grid”
definitions) and (xvi) any work fees payable in connection with the Second
Amendment”
          (d) The “Consolidated Interest Expense” definition is hereby amended
by adding the following sentence at the end thereof:
          “For the avoidance of doubt, the payment of any work fees in
connection with the Second Amendment shall not constitute Consolidated Interest
Expense hereunder.”
          (e) The “Excess Cash Flow” definition is hereby amended by
(i) deleting the term “and” set forth immediately after clause (b)(xvi) thereof
and inserting in lieu thereof a “,” and (ii) inserting the following language at
the end of clause (b)(xvii) thereof:
     “and (xviii) to the extent included in determining Consolidated EBITDA
pursuant to clause (xv) of the definition thereof, the amount of cash charges
incurred in connection with the Restructuring Transactions.”
          SECTION 3. Amendment to Section 6.4 [Investments, Loans and Advances].
Section 6.4 of the Credit Agreement is hereby amended by (i) deleting the term
“and” at the end of clause (k) thereof, (ii) deleting the “.” at the end of
clause (m) thereof and inserting in lieu thereof an “; and” and (iii) inserting
the following new clause (n) at the end thereof:
     “(n) in addition to the investments, loans and advances permitted by
paragraphs (a) through (m) above, additional investments by the Borrower and the
Subsidiaries consisting of transfers of assets as part of the Restructuring
Transactions.”
          SECTION 4. Amendment to Section 6.5 [Mergers, Consolidations, Sales of
Assets and Acquisitions]. Section 6.5 of the Credit Agreement is hereby amended
by inserting the following clause (c) at the end thereof:

2



--------------------------------------------------------------------------------



 



          “(c) Notwithstanding the provisions of this Section 6.5, the Borrower
and its Subsidiaries may engage in the Restructuring Transactions.”
          SECTION 5. Acknowledgment. Each of the Administrative Agent and the
Required Lenders agrees that the Liens created under the Security Documents on
the assets contemplated to be transferred from Norderstedt, Germany, to Thailand
and from Charlotte, North Carolina to the facility of Daramic (Shanghai) Battery
Separator Company, Ltd. In China as part of the Restructuring Transactions shall
be released effective upon such transfer. The Administrative Agent is hereby
irrevocably authorized by the Required Lenders to take any action, at the
Borrower’s expense, requested by the Borrower having the effect of releasing
such Collateral.
          SECTION 6. Conditions to Effectiveness of Amendment. The amendments
set forth herein shall be effective on the date on which all of the following
conditions precedent have been satisfied or waived:
     (i) the Administrative Agent (or its counsel) shall have received a
counterpart of this Amendment, executed and delivered by a duly authorized
officer of each of (A) Holdings, (B) the Borrower and (C) the Required Lenders;
     (ii) the Administrative Agent shall have received, for the account of each
Lender executing this Amendment on or prior to June 15, 2005, a work fee in an
amount equal to 0.10% of the sum of (i) such executing Lender’s Term Loans then
outstanding and (ii) such executing Lender’s Revolving Credit Commitment then in
effect;
     (iii) the Borrower shall have paid all fees and expenses of the
Administrative Agent, including the reasonable fees and expenses of counsel to
the Administrative Agent; and
     (iv) after giving effect to the Amendment, no Default or Event of Default
shall have occurred and be continuing.
          SECTION 7. Representations and Warranties. Each of the representations
and warranties made by each of Holdings and the Borrower in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
the date hereof as if made as of the date hereof, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date; provided, that each reference to the Credit
Agreement therein shall be deemed to be a reference to the Credit Agreement
after giving effect to this Amendment.
          SECTION 8. Effect on the Loan Documents. (a) Except as specifically
amended above, the Credit Agreement and all other Loan Documents shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.
          (b) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
          SECTION 9. Expenses. Holdings and the Borrower agree to pay or
reimburse the Administrative Agent for all of its out-of-pocket costs and
reasonable expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transaction contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

3



--------------------------------------------------------------------------------



 



          SECTION 10. Affirmation of Guaranty and Credit Agreement. The
Guarantors hereby consent to this Amendment and hereby confirm, reaffirm and
restate that their obligations under or in respect of the Credit Agreement and
the documents related thereto to which they are a party are and shall remain in
full force and effect after giving effect to the foregoing Amendment.
          SECTION 11. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 12. Execution in Counterparts. This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

              PP HOLDING CORPORATION  
 
  By:   /s/ Lynn K. Amos
 
       
 
  Name:   Lynn K. Amos
 
  Title:   Chief Financial Officer
 
            POLYPORE, INC., as a Borrower
 
       
 
  By:   /s/ Lynn K. Amos
 
       
 
  Name:   Lynn K. Amos
 
  Title:   Chief Financial Officer
 
            JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
 
       
 
  By:   /s/ Peter Dedousis
 
       
 
  Name:   Peter Dedousis
 
  Title:   Managing Director, Corporate Banking
 
            BEAR STEARNS CORPORATE LENDING INC., as Syndication Agent and a
Lender
 
       
 
  By:   /s/ Victor Bulzacchelli;
 
       
 
  Name:   Victor Bulzacchelli;
 
  Title:   Vice President
 
            GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Documentation Agent and
a Lender
 
       
 
  By:   /s/ Edward N. Parkes
 
       
 
  Name:   Edward N. Parkes IV
 
  Title:   Vice President
 
            LEHMAN COMMERCIAL PAPER INC., as Co-Documentation Agent and a Lender
 
       
 
  By:   /s/ V. Paul Arzoulan
 
       
 
  Name:   V. Paul Arzoulan
 
  Title:   Authorized Signatory

5



--------------------------------------------------------------------------------



 



           
 
(Name of Lender)
      By:           Name:           Title:      

1



--------------------------------------------------------------------------------



 



         

           
 
(Name of Lender)
      By:           Name:           Title:        

            By:           Name:           Title:      

1



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGEMENT AND CONSENT
          Each of the undersigned Subsidiary Guarantors hereby acknowledges and
consents to the foregoing Amendment.
                             [LIST SUBSIDIARY GUARANTORS]

1